Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: John Call Bobbi Chaville Senior Vice President, Senior Director, Investor Relations Chief Financial Officer Phone: (925) 965-4289 Phone: (925) 965-4315 Email: bobbi.chaville@ros.com ROSS STORES REPORTS JULY SALES,UPDATES ESTIMATED SECOND QUARTER EARNINGS PER SHARE Pleasanton, California, August 5, 2010 Ross Stores, Inc. (Nasdaq: ROST) today reported that sales increased 7% to $573 million for the four weeks ended July 31, 2010, up from $538 million for the four weeks ended August 1, 2009. Comparable store sales for the month grew 2% on top of a 4% increase in the prior year. For the thirteen weeks ended July 31, 2010, sales totaled $1.912 billion, an 8% gain over the $1.769 billion in sales for the thirteen weeks ended August 1, 2009. Comparable store sales for the quarter ended July 31, 2010 were up 4% on top of a 3% gain last year. For the six months ended July 31, 2010, sales totaled $3.847 billion, an 11% increase over the $3.460 billion in sales for the six months ended August 1, 2009. Comparable store sales for the six months ended July 31, 2010 grew 7% on top of a 3% increase in 2009. Michael Balmuth, Vice Chairman and Chief Executive Officer, commented, “July comparable store sales were slightly below our forecast of a 3% to 4% gain. While we believe that increased promotions at other retailers may have negatively impacted our business early in the month, we are encouraged that our sales strengthened in the latter part of July. Home and Shoes were our strongest merchandise categories, while Florida and the Northwest were the best-performing regions.” 3 Looking ahead, Mr. Balmuth said, “We now estimate that earnings per share for the 13 weeks ended July 31, 2010 will be $1.06 to $1.07, up from our prior range of $1.00 to $1.02. This updated projection is mainly due to a timing shift of distribution costs equivalent to approximately $.05 in earnings per share. These expenses are now forecast to move from the second quarter into the third and fourth quarters, with the impact to fiscal year 2010 earnings being neutral. We plan to provide detailed sales and earnings guidance for the third and fourth quarters with our second quarter earnings release and conference call on Thursday, August 19th.” Additional recorded information concerning today’s press release and the Company’s future outlook can be accessed by calling 706-645-9291, ID# 53158795, from 8:30 a.m. Eastern time on August 5, 2010 through 8:00 p.m. Eastern time on August 6, 2010. A transcript of these comments is available in the Investors section of the corporate website at www.rossstores.com. The Company plans to provide sales results for August on Thursday, September 2nd. Forward-Looking Statements: This press release and the recorded comments and transcript on our corporate website contain forward-looking statements regarding expected sales and earnings levels in future periods that are subject to risks and uncertainties which could cause our actual results to differ materially from management’s current expectations. The estimated earnings per share for the second quarter ended July 31, 2010 are preliminary and subject to adjustments.
